Title: To George Washington from Brigadier General Philemon Dickinson, 20 February 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Bells Farm [N.J.] 20th Feby 1777

Immediately upon the Receipt of your Excellency’s Letter, I sent an Express to Genl Putnam, & shall agreable to your request, give the earliest Intelligence of the Situation & movements of the Enemy, to Genl Green—I shall send into Brunswick on Saturday next, & hope to receive some interesting Intelligence; by the return of the Person sent.
I have added a second Picket, they both stand 1¼ miles below Van-Ests bridge, & form one continued line of Centries, from the river, to the middle-bush road—I shall take every precaution in my Power, to prevent a surprize—I am informed by a Person who lives near Trenton, that there are many Waggons & Horses belongg to the Continent,

in the hands of private Persons, both in this State, & that of Pennsylvania, would your Excellency chuse I should give an Order, to have them collected; & deliver’d at any certain place.
Your Excellency’s great hurry of Business prevented your giving me an answer, about the Horse I mentioned as I am in great want, shall take the Liberty of havg him valued by two field Officers, & pay the valuation to my Qr Master, for the use of the Continent, unless your Excellency orders the contrary—As Genl Maxwell lay’s more convenient than myself to Essex, shall write him to pursue the Plan mentiond to your Excellency, which I entirely approve off—The mode I pursued in respect to Colo. Thomson’s Battn of Sussex Militia, whch I communicated to your Excellency, will encrease his Battn I believe to 200, men. I have the honor to be, Y⟨our⟩ Excellency’s most Ob. Servt

Philemon Dickinson

